Application by George S. Cobb, a suspended attorney, whose period of suspension has expired, for reinstatement to the roll of attorneys and counselors at law. The matter is referred to the Committee on Character and Fitness for the Second Judicial Department, to investigate and report on whether the petitioner (1) complied with the order of suspension of this court, and (2) presently possesses the requisite character and fitness for an attorney and counselor at law. The application will be held in abeyance, pending the committee’s report. Mollen, P. J., Damiani, Titone, Lazer and O’Connor, JJ., concur.